DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a memory configured to receive.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2009/0251479) in view of Khoury et al. (US 8,810,589), further in view of Lee et al. (US 2017/0147230).
As to Claim 1, Choi et al. discloses A display device, comprising: 
a display panel including a plurality of pixels and configured to display an image (fig.7- display panel 840; para.0046, 0078); 
a driving controller including a timing controller (fig.7-timing controller 820) and a driver controlled by the timing controller (fig.7- display driver 830; para.0078), the driving controller being configured to supply an electrical signal to the display panel (para.0078); 
a memory configured to receive static image data from the driving controller and to store the static image data ({This element is interpreted under 35 U.S.C. 112(f) as the frame memory; fig.7- timing controller 830 may include frame memory (not shown; see fig.5) for storing image data from the timing controller 830; para.0076-0079); and 
Choi et al. does not expressly disclose an interface configured to couple the driving controller to the memory so as to transmit and receive the static image data, wherein the driving controller and the memory are separate individual components, wherein the interface includes a first channel configured to transmit a command and an address during a first interval and a second channel configured to transmit the static image data during a second interval.
Khoury et al. discloses an interface configured to couple the driving controller to the memory so as to transmit and receive the static image data, wherein the driving controller and the memory are separate individual components (fig.1-2 control module 101 including (display controller 130) coupled to an external memory 102 including frame buffer 104, via a bus through memory controller 120, where the frame buffer stores pixel data corresponding to still data; col.2, lines 7-14; col.4, lines 7-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi et al. by implementing an external memory as disclosed by Khoury et al., the motivation being to provide a memory that may be configured into a power-saving mode to reduce power consumption.
Choi et al. in view of Khoury et al. disclose where still image data is transmitted via an interface but do not expressly disclose wherein the interface includes a first channel configured to transmit a command and an address during a first interval and a second channel configured to transmit the static image data during a second interval.
Lee et al. discloses wherein the interface (fig.1,4- interface between memory controller 200 and memory device 100) includes a first channel configured to transmit a command and an address during a first interval (fig.1,4- command/address CA and latency signal LS bus; para.0027, 0029, 0031, 0037-0039, 0051) and a second channel configured to transmit the static image data during a second interval (fig.1,4- data bus DATA; para.0027, 0029, 0031, 0037-0039, 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Choi et al. in view of Khoury et al. by implementing a memory controller (in the control module of Khoury) providing separate command/address connection bus line and a data bus line, as disclosed by Lee et al., between the controller and memory (of Khoury), the motivation being to be able to control a selected memory such that a an operation according to the command is performed on the selected memory (para.0004) and the efficiency of the data bus may be improved. 

As to Claim 8, Choi et al. in view of Khoury et al., as modified by Lee et al., disclose wherein a resource of the memory is 64 megabytes (MB) or less (Lee-para.0021, 0025)  

As to Claim 9, Choi et al. in view of Khoury et al., as modified by Lee et al., disclose wherein power consumption by the memory is 10 milliwatts (mW) or less (Lee-para.0021, 0025).
As to Claim 10, Choi et al. in view of Khoury et al., as modified by Lee et al., disclose wherein the memory includes a frame memory configured to store image data when the image is in a still state and to supply the stored image data to the driving controller while the display panel displays a static image (Choi-para.0042, 0078-0079; Khoury-col.2, lines 7-14; col.4, lines 7-14).

As to Claim 12, Choi et al. in view of Khoury et al., as modified by Lee et al., disclose wherein the memory is external with respect to the driving controller (Khoury-figs.1-2- external memory 102 including frame buffer 104).

As to Claim 13, Choi et al. in view of Khoury et al., as modified by Lee et al., disclose wherein the interface couples the timing controller to the memory (Khoury-figs.1-2- control module coupled to memory 102; Lee-fig.1,4- interface between memory controller and memory).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2009/0251479) in view of Khoury et al. (US 8,810,589), further in view of Lee et al. (US 2017/0147230), and further in view of Ohta et al. (US 2015/0279324).
As to Claim 2, Choi et al. in view of Khoury et al., as modified by Lee et al. do not expressly disclose, but Ohta et al. discloses: wherein the interface is configured to transmit and receive the static image data using a differential signaling method (para.0146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Choi et al. in view of Khoury et al, as modified by Lee et al., with the teachings of Ohta et al., the motivation being to provide a bidirectional communication bus enabling bidirectional data communication between the controller and the memory.
Claims 3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2009/0251479) in view of Khoury et al. (US 8,810,589), further in view of Lee et al. (US 2017/0147230), and further in view of Lee et al. (US 2013/0235014, hereinafter Lee2).
As to Claim 3, Choi et al. in view of Khoury et al., as modified by Lee et al., disclose where a command, address, and static image data is transmitted (Choi-para.0042,0046;Byeon-para.0148-0149), but do not expressly disclose, but Lee2 discloses: wherein the interface is configured to transmit and receive the command, the address, and the static image data using a serial method (para.0050-0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Choi et al. in view of Khoury et al., as modified by Lee et al., with the teachings of Lee2, the motivation being to be able to transmit still image data and various signals to the display driver.

As to Claim 5, Choi et al. in view of Khoury et al., as modified by Lee et al. and Lee2, disclose wherein second interval is an interval after the first interval (Choi-para.0078; Khoury-col.2, lines 7-14; col.4, lines 7-14- still data is transferred; Lee-para.0034, 0051-0052). 

As to Claim 6, Choi et al. in view of Khoury et al., as modified by Lee et al., disclose a connector comprising a plurality of pins (Lee-fig.4- connector 140j; para.0042), but do not expressly disclose wherein a number of pins of the interface is 12.  
Lee2 discloses an interface that transmit still image data, where the interface may be implemented as an interface as desired (para.0052). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Choi et al. in view of Khoury et al., as modified by Lee et al., by implementing an interface connector as desired,  as disclosed by Lee2, since in doing so would not have modified the operation of the device, thus yielding predictable results. 

As to Claim 7, Choi et al. in view of Khoury et al., as modified by Lee et al. and Lee2., disclose wherein a number of pins configured to transmit the static image data is 8 (Lee-fig.4-connector 140-para.0042; Lee2-para.0050-0052-transmit interface may be implemented in a desired interface type).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2009/0251479) in view of Khoury et al. (US 8,810,589), further in view of Lee et al. (US 2017/0147230), and further in view of Lee et al. (US 2013/0235014, hereinafter Lee2), and of Yoshizumi et al. (US 2017/0010712).
As to Claim 4, Choi et al. in view of Khoury et al., as modified by Lee and Lee2, do not expressly disclose, but Yoshizumi et al. discloses: wherein the display panel is configured to display a high-quality image having resolution of full high definition (FHD) or higher (para.0476).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Choi et al. in view of Khoury et al., as modified by Lee et al. and Lee2, with the teachings of Yoshizumi et al., the motivation being to enable an increase in realistic sensation, sense of depth, and the like in personal use such as portable use and home use (para.0476).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2009/0251479) in view of Khoury et al. (US 8,810,589), further in view of Lee et al. (US 2017/0147230), and further in view of Jun et al. (US 2016/0210903).
As to Claim 11, Choi et al. in view of Khoury et al., as modified by Lee et al., do not expressly disclose wherein the memory includes: a first compensation memory in which stain compensation data is stored; a second compensation memory in which afterimage compensation data including lifespan data of the respective pixels is stored.  
Jun et al. discloses a memory comprising a first compensation memory in which stain compensation data is stored (fig.2- LUT 490-para.0065; efficiency curve storage 520A-para.085); a second compensation memory in which afterimage compensation data including lifespan data of the respective pixels is stored  (fig.1-2-para.0062-0063- lifespan register 480 stores accumulative degradation data of the pixels and may store degradation data for each pixel; deterioration data storage 510-para.0084,0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Choi et al. in view of Khoury et al., as modified by Lee et al, with the teachings of Jun et al., the motivation being to the motivation being to provide accurate compensation of the pixels and also reduce the manufacturing cost and power consumption (para.0063). 

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi et al. (US 2017/0010712) in view of Lee et al. (US 2017/0147230), further in view of Han et al. (US 2020/0066226).
As to Claim 14, Yoshizumi et al. discloses A display device, comprising: a display panel comprising a plurality of pixels configured to display an image (fig.35-36- display portion 6511 –para.0470), the display panel including a lower substrate (fig.35-36- substrate 6531-para.0490), including a thin-film transistor (fig.35-36-0490 ), and an upper substrate configured to protect components of the lower substrate (para.0348; 0490);
a flexible film attached to the lower substrate (fig.35-36-FPC 6533);
a printed circuit board attached to the flexible film (fig.35-36- FPC 6533)
a display driver integrated circuit (IC) configured to apply a data voltage and a scan signal to the display panel (figs.35-36-IC 6520-para.0477, 0483, 0485-0487); and 
a first memory external with respect to the display driver IC and configured to receive data from the display driver IC and to store the data (fig.35-36-image processing circuit 6506 that includes memory and may be mounted on PCB 6534 external with respect to IC 6520-para.0482, 0484-0486,0494).
an interface configured to couple the display driver IC to the first memory (figs.35-36- image processing circuit 6506 coupled to IC 6520 via PCB 6534; para.0494), the interface comprising a first channel configured to transmit a command and an address during a first interval and a second channel configured to transmit static image data during a second interval.  
Yoshizumi et al. does not expressly disclose, but Lee et al. discloses: the interface (fig.1,4- interface between memory controller 200 and memory device 100) comprising a first channel configured to transmit a command and an address during a first interval (fig.1,4- command/address CA and latency signal LS bus; para.0027, 0029, 0031, 0037-0039, 0051) and a second channel configured to transmit static image data during a second interval (fig.1,4- data bus DATA; para.0027, 0029, 0031, 0037-0039, 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshizumi et al. with the teachings of Lee et al., providing separate command/address connection bus line and a data bus line, as disclosed by Lee et al., the motivation being to be able to control a selected memory such that a an operation according to the command is performed on the selected memory (para.0004) and the efficiency of the data bus may be improved. 
Yoshizumi et al. in view of Lee et al, do not expressly disclose transmit static image data.  
Han et al. discloses an interface transmit still image data (fig.2- interface 110; para.0048, 0060-0061).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshizymi et al. in view of Lee et al., with the teachings of Han et al., the motivation being to be able to display still image or moving image based on display mode (para.0008).

As to Claim 15, Yoshizumi et al. in view of Lee et al., as modified by Han et al., disclose the display driver IC is on the lower substrate in a form of chip-on-glass (COG) (Yoshizumi-fig.35-36-para.0490), and the first memory is on the flexible film or the printed circuit board (Yoshizumi-fig.35-36- image processing circuit 6506 on PCB 6534).

As to Claim 16, Yoshizumi et al. in view of Lee et al., as modified by Han et al., disclose wherein the first memory is replaceable without replacing the display driver IC (Yoshizumi-fig.36c-image processing circuit 6506 may be mounted outside IC 6520).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi et al. (US 2017/0010712) in view of Lee et al. (US 2017/0147230), further in view of Han et al. (US 2020/0066226), and further in view of Jun et al. (US 2016/0210903).
As to Claim 17, Yoshizumi et al. in view of Lee et al., as modified by Han et al., disclose the display driver IC includes second memory configured to store image data in a still state and to supply the stored image data to the display driver IC while the display panel displays a static image (Han-fig.2- frame memory 204 included in the driver IC 200; para.0054-0055), but do not expressly disclose do not expressly disclose wherein: stain compensation data is stored in the first memory.
Jun et al. discloses wherein: stain compensation data is stored in the first memory (fig.2- LUT 490-para.0065; efficiency curve storage 520A-para.0085). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshizumi et al. in view of Lee et al., as modified by Han et al., with the teachings of Jun et al., the motivation being to the motivation being to provide accurate compensation of the pixels and also reduce the manufacturing cost and power consumption (para.0063). 

As to Claim 18, Yoshizumi et al. in view Lee et al., as modified by Han et al. and Jun et al., disclose wherein the second memory is internal memory of the display driver IC (Han-fig.2- frame memory 204 included in the driver 200).

As to Claim 19, Yoshizumi et al. in view of Lee et al., as modified by Han et al. and Jun et al., disclose a third memory external with respect to the display driver IC and configured to store lifespan data of the respective pixels (Jun-fig.1-2-para.0062-0063- lifespan register 480 stores accumulative degradation data of the pixels and may store degradation data for each pixel; deterioration data storage 510-para.0084,0089).

As to Claim 20, Yoshizumi et al. in view of Lee et al., as modified by Han et al. and Jun et al., disclose wherein the first memory and the third memory are separate individual components (Yoshizumi- fig.36-image processing 6506; Jun-storage 480 and 490; 510 and 520 are separate individual components). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627